Higbee, J. This was a creditor’s bill filed in the Vermillion Circuit Court, May 16, 1877, against Charles J. Dobbin, Frances A. Dobbin, James H. Can niff, Mary E. Canniff and George Condit, to subject certain land formerly owned by Charles J. Dobbin, the judgment debtor, to the payment of a judgment held against him by complainant. The bill charged that just before the judgment was rendered, the said Charles J. Dobbin, the judgment debtor, was the owner of lot 21 in block 6 of Short’s Addition to Danville, and 44 feet off of the east side of lot 7, in Abdill and Hessey’s Addition to said city, and that to defeat the collection of complainant’s demand, he, fraudulently and without any valuable consideration therefor, made a pretended conveyance in fee of said premises to James H. Condit, Mary E. Canniff and George Condit. The defendants answered the bill under oath, claiming that the conveyance was bona fide and for a valuable consideration, and denying all fraud with which they were charged. On the 16th day of April, 1881, long after the answers were filed, complainant by leave of the court filed an amended bill, making new parties and re-instating the whole cause of action substantially as stated in the original bill, except as to the description of a part of the property. In the amended bill the fraudulent conveyance of lot 20 in block 6 in Short’s Addition to the city of JDanville is charged, instead of lot 21 as charged in the original bill. At the February term, 1883, the original and amended bills were dismissed as to the defendants James II. Canniff, Mary A. Canniff and Joseph Dobbin. The remaining defendants were defaulted on the amended bill, and a final decree rendered without further proof. The decree recites a hearing of the amended bill only, and is not supported by the allegations therein contained. Both the original and amended bills seek to set aside as fraudulent a deed from Dobbin and wife to James H. and Mary Canniff and George Condit, three persons, while the decree sets aside a deed to George Canniff, one person only, and he not a party to either the original or amended bill. It is claimed that the name George Canniff in thg decree was so written by mistake, and that it was intended for George Condit. If so this court has no power to correct the mistake, and the variance as it now stands is material and fatal to the validity of the decree. Again, the amended bill, upon which alone the hearing was had as appears on the face of the decree, seeks to set aside a deed conveying lot twenty (20) in block six (6), while the decree sets aside a deed to lot twenty-one (21) in block six (6). The statement, in the decree, of the volume and page of the record where the deed was recorded, does not aid us in identifying the deed as the one sought to be set aside, for the reason that this part of the description is not contained in the bill. The decree sets aside a deed not attacked or sought to be "set. aside by the amended bill and mast be reversed as wholly unauthorized. Decree reversed and cause remanded.